PER CURIAM:
John W. Fishback seeks to appeal the district court’s orders granting the motion to dismiss his claims against one Defendant, granting counsel’s motion to withdraw, and denying his motion to appoint new counsel, stay discovery, and modify scheduling order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-6, 69 S.Ct. 1221, 93 L.Ed. 1528 *272(1949). The orders Fishback seeks to appeal are neither final orders nor appeal-able interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny the motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.